Title: To James Madison from Alexander McRae, 26 December 1809
From: McRae, Alexander
To: Madison, James


Sir,
Philadelphia 26. Decr. 1809
As an American citizen I think it my duty to inform you of the extraordinary and (as I thought) most unwarrantable treatment, which I this day received from his Britannic Majesty’s Consul Phineas Bond esqr., at his residence in this place. Before I left Washington, (on my way to Europe) desiring such a protection as the Government of my Country might be pleased to afford me while abroad; I applied for that purpose at the department of State, and had the honor to receive from the Secretary of State, a Passport in unusual Form, presenting me in a distinguished manner, and in terms of high respect, to all to whom it might necessarily be shewn.
I thought it requisite also to super add Testimonials in the usual Form, from the proper Functionaries of the French and British Governments, and for that purpose, my friend Mr. Brent who acts in the Department of State accompanied me to General Turreau’s Office, where I was politely received, and had my Passport duly and with promptitude accredited by that Minister. To-day after calling a fourth time on His Britannic Majesty’s Consul, accompanied each time by my friend Patrick Byrne esqr., Mr. Bond was pleased to honor me with an interview.
After informing him of my intention, to visit England, France, and other Countries, and (in reply to a cautionary admonition he condescended to give me) “that I intended to leave my politics in America,” and to act in whatever Country I might visit during my stay in it, as might become a good citizen of such Country; I presented my Passport, and requested the annexation to it of his certificate, in the customary form. In a Moment he refused it; saying, that the Minister of his Country, Mr. Jackson, was as accessible as he was, and that whatever Mr. Jackson’s standing with this Government might be, he felt it a duty to refer me to Mr. Jackson, for the Certificate I desired. I replied that I had no feelings of personal enmity against Mr. Jackson, for I was not even acquainted with him; but that it was my duty as an American, to advert to his present peculiar situation with the Government of my Country; that Mr. Jackson himself as a gentleman, reflecting coolly and rationally on the subject, must approve the resolution I had formed, to have no communication with him; and that I could not commit myself, by making any application whatever to him; that if I were to do so, my conduct would expose me to just criticism, and deservedly to severe animadversion: I remarked farther, that the Testimonial for which I applied, was regularly within the scope of Consular authority to grant, and spoke of the dilemma in which I might be involved if it were refused; repeating to him the declaration I had before made, that I could have no communication with Mr. Jackson. He answered (I thought sarcastically) that my feelings were for myself; but they could not regulate his conduct, and that he had no doubt my high standing in this Country, indicated by the Passport I carried from my own Country; “would afford me ample protection in England, without any thing from him, or from Mr. Jackson.” For this expression (the manner of it considered) the Consul certainly deserved a kicking, and perhaps might have received, it had we been elsewhere than in his own house. I however, situated as I was, coolly replied, that I intended to act as might become an American citizen, whereever I might go; but that I would have no communication with Mr. Jackson. The worthy Consul squinted at Genl. Turreau’s signature, and said, that would be of no service to me in England. I replied, that I had not asked it with a view to derive benefit from it in England; but for my protection on the Continent, and that I had applied for his certificate, to protect me in England. That he finally refused; after making efforts in four or five different ways to drive me to Jackson, which I as often repelled.
I will sooner starve in a dungeon, than apply to such a Tool, and a miscreant so vile, for any protection he might be able to afford me! Unless you should deem it on the information I have given, to be your Official duty, to notice immediately the conduct of Mr. Bond, my wish is (for an obvious reason) that nothing may be said of it ’til after my return. My friend Mr. Byrne shall tomorrow see this letter, and will no doubt if he finds (as he will) my statement to be correct, do me the justice of certifying to that effect. He will at my request, say nothing publicly concerning the contents of the letter, unless you should think it an Official duty to make it’s contents public. In the event of your forming such an opinion, I have to beg that it may be immediately announced to me in a letter addressed to me at New-York, where I will remain several days for the pleasure of hearing from you. I have perhaps, as my Interest and Feelings were concerned, attached too much importance to the insolent and insidious conduct of Mr. Bond; but I have thought that as a Consul, he was bound to comply with the request I made of him; unless he had other reasons for refusing a compliance, than those he assigned, and under that impression I beleived it to be my duty, to trouble you with this communication. With the highest respect and esteem I have the honor to be Sir, Yr. mo. ob. Servt.
Al: McRae.
I have read the foregoing statement of Alexr McRea Esqr., being present when the conversation took place, between him & Phineas Bond Esqr. British Consul, I feel it to be perfectly correct
P. Byrne
